 

Case 1:20-cv-03610-GBD-SLC Document 63

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL ZAGORIA, on behalf of himself and all
others similarly situated,
Plaintiff,
-against-

NEW YORK UNIVERSITY,

Defendant.

GEORGE B. DANIELS, District Judge:

Filed 01/25/21 Page 1of1

  

20 Civ. 3610 (GBD) (SLC)

A status conference is scheduled for March 25, 2021 at 10:30 a.m.

Dated: January 25, 2021
New York, New York

SO ORDERED.

Nes b. Donk

 

. DANIELS
TEI TATES DISTRICT JUDGE

 
